UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

RAQUEL HERRERA ISIDORO, on behalf of
herself and other similarly situated employees, :
Plaintiff, : ORDER

v. 18 CV 5066 (VB)

LA FONDA RESTAURANT AND TAPAS
BAR INC. (d/b/a LA FONDA BO RI CUA),
DENISSE AYALA GARCIA (a/k/a DENISE
AYALA), and JORGE AYALA,

Defendants. :
x

 

Defendant Jorge Ayala’s continued excuses for not retaining counsel on behalf of corporate
defendant La Fonda Restaurant and Tapas Bar Inc., (“La Fonda”) are unavailing. (See undated
Ayala letter, Doc. #52). La Fonda has been without counsel since March 6, 2019, and the Court has
repeatedly reminded defendants that although individuals may proceed pro se, corporations,
partnerships, and limited liability companies may not appear in federal court without counsel. (Docs.
##34, 35, 38, 46). See Lattanzio v. COMTA, 481 F.3d 137 (2d Cir. 2007); Jones v. Niagara Frontier
Transp. Auth,, 722 F.2d 20, 22 (2d Cir. 1983). Furthermore, a non-attorney cannot act on behalf of a
company. See U.S. ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008); Iannaccone v.
Law, 142 F.3d 553, 558 (2d Cir. 1998). The entry of default judgment is appropriate when a
“(corporate defendant] willfully disregard[s] the district court’s order.” Rodriguez v. Almighty
Cleaning, Inc., 784 F. Supp. 2d 114, 124 (E.D.N.Y. 2011) (citing Eagle Assocs. v. Bank of Montreal,
926 F.2d 1305, 1310 (2d Cir. 1991)).

 

Accordingly, if no attorney has entered an appearance on behalf of defendant La Fonda by
the time of the in-person conference scheduled for February 21, 2020, at 10:00 a.m., the Court shall
order plaintiff to seek default judgment against La Fonda.

The Court will address the parties’ discovery dispute at the February 21 conference. (Docs.
H##47, 48, 49, 50, 52).

The Clerk is instructed to mail a copy of this Order to pro se defendants Jorge Ayala and
Denisse Ayala Garcia at their addresses listed in the docket.

Dated: February 6, 2020
White Plains, NY SO ORDERED:

Vincent L. Briccetti
United States District Judge

 
